DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This communication is the first action on the merits.  Claims 1-17 are pending and have been examined.  The Information Disclosure Statements (IDS) filed on September 9, 2021 has been acknowledged.


Examiner's Comments
The claims employ language that does not serve to differentiate the claims from the prior art.
Claims 1 and 11 recite “the intent information indicating that it is estimated that the user has purchase intent on the product.”  This clause recites nonfunctional descriptive material as it only describes the data characteristic of the intent information, while the data is not used or processed to perform any of the recited functions.  Therefore, it has no patentable weight.  When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability.  Accordingly, it has been held that the nonfunctional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983); In re Ngai, 70 USPQ2d (Fed. Cir. 2004); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05; Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential)).  .  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claims 1 and 11, the claim limitations “a control unit that estimates...;” and “the control unit associates ...” have been analyzed to determine whether they should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Based on this analysis, set forth below, it has been determined that the claims should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
	Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
	Claim 1 limitations “a control unit that estimates...;” and “the control unit associates ...” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use the generic placeholder, “a control unit...” coupled with functional language “that estimates ...”, and “the control unit...” coupled with functional language “associates ...” without reciting sufficient structure, material or acts to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
	A review of the specification does not show definite structures for the “control unit that estimates ...;” and the “control unit associates ...” to perform the entire claimed functions and fails to provide a single algorithm which clearly link the structure, material, or acts to the recited functionalities.  Therefore, the claim is indefinite. Claims 2-10 and 12-17 by being dependents of Claims 1 and 11 respectively are also rejected.
	A sufficient recitation of structure includes recitation of both 1) a particular device which performs the function and 2) the algorithm/process which the particular device employs to achieve the claimed function. The corresponding structure must be more than simply a general purpose computer or microprocessor operable to perform the recited functionality - see MPEP 2181(II)(B).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the lack of corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters, in response to this Office action. 
	If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.   For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 6 and 17 recite the limitations “analyzing the groups by separating training data into an inside domain data size and outside domain data size for each group.”  The claims do not define what an inside domain or an outside domain are, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such the claims are indefinite.  Claims 7 and 18 by being dependents of Claims 6 and 17 are also rejected.
Claims 7 and 18 recite the limitations “applying a first weighting for the inside domain data size and applying a second weighting for outside domain data size for each group.”  The claims neither the specification does not disclose what an inside domain or an outside domain are.  As such the claims are indefinite.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

Claims 1-17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-17 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below: 
	Representative claim 1 is directed towards an apparatus which is a statutory category of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim is however, directed toward an abstract idea.  The limitations that set forth this abstract idea recite: a storage unit that stores therein provision information including a provision condition for advertising for a product in a content; and a control unit that estimates purchase intent on the product on the basis of a reaction of a user to the advertising for the product using the content if the provision condition indicated by the provision information is met, wherein the control unit associates intent information with the provision information, the intent information indicating that it is estimated that the user has purchase intent on the product.  These limitations comprise commercial interactions including advertising, marketing or sales behaviors; business relations; as well as managing personal behavior, including following rules or instructions, and are thus, directed towards the abstract grouping of Certain Methods of Organizing Human Activity in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), there are no additional elements provided by the claim beyond the abstract recitation. Therefore, the claim as whole is directed to an abstract idea.
	A review of dependent claims 2-10, likewise, do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claims 11-17 suffer from substantially the same deficiencies as outlined with respect to claims 1-10 and are also rejected accordingly.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a)	Adachi (JP 2010140287) discloses correlating a user’s reaction to an advertising to a merchandise purchase 
b)	Yu et al. (US 20200089773) discloses identifying users’ intent using a training model.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571) 272-9987. The Examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622